DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1, 3 - 6, 9 - 12 and 14 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brickett et al. (3,141,313, hereinafter Brickett). 	Regarding claim 1, Brickett discloses an apparatus comprising a rotating member 7 (See Fig. 1) having a first end and a second end, an indicating member 8 .  
 	Regarding claim 4, the first set of protrusions 14 and the second set of protrusions 16 are configured to engage at a root portion (See Col. 3, lines 21 – 41 and Col. 4, lines 43 – 50, See Fig. 3).   	Regarding claim 5, the first set of protrusions and the second set of protrusions 
 	Regarding claim 7, the device comprises a drive shaft 7 having a first end coupled to a power source and a second coupled to a load, a witness tube 8 overlying and spaced radially outward from the drive shaft, a first end of the witness tube fixedly attached to and rotating with the load end of the drive shaft, and a second end of the witness tube overlapping and rotating independently of the power source end of the drive shaft; wherein the witness tube has a first set of teeth 14 spaced around the second end and the drive shaft has a second set of teeth 16 interspaced between and apart from the first set of teeth when the drive shaft is not operating under torque, the first set of teeth and the second set of teeth configured to be used for measuring a torque load on the drive shaft; and wherein the second set of teeth are configured to engage the first set of teeth when a torque load less than a yield torque is applied to the drive shaft, and wherein the witness tube is configured to support at least a portion of the torque load after the first set and second set of teeth are engaged (See Col. 3, lines 49 – 72 and Col. 4, lines 43 – 50).
 	Regarding claim 11, the root portions of the first set of teeth and the second set of teeth are configured to support forces that are greater than those generated when the yield torque is applied to the drive shaft (See Col. 3, lines 14 – 20 and Col. 4, lines 40 – 50). 
 	Regarding claim 12, the devices comprises a first rotary 7 member having a first set of elements 14 spaced apart around its circumference at a first end; a second rotary member 8 arranged coaxially with said first rotary member, the second rotary member having a second set of elements 16 spaced apart around its circumference at a first end, the elements in the second set spaced apart from the elements in the first set when the first and second rotary members are at rest, a second end of the first rotary member fixedly connected to a second end of the second rotary member; wherein the first rotary member is configured to undergo torsion when a load is applied during rotation, the torsion causing the first set of elements to move closer to the second set of elements; and wherein the first set of elements are configured to engage the second 
 	Regarding claim 18, a torque capacity of the first rotary member is increased when the first set of elements engage the second set of elements due to sharing of the torque load with the second rotary member (See Col. 4, lines 43 – 50). 	Regarding claim 19, the increased torque capacity of the first rotary member provides a significant increase in a safety margin over a complete loss of torque of the drive shaft apparatus (See Col. 4, lines 29 – 50).
Allowable Subject Matter
5. 	Claims 2, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a sensor positioned adjacent the second end of the indicating member, the sensor configured to measure a gap between the first set of protrusions and the second set of protrusions” (referring to claim 2) in combination with the other limitations presented in claim 1, “a sensor positioned adjacent to the first set and second set of teeth, the sensor configured to measure gaps between the first set of teeth and the second set of teeth” (referring to claim 8) in combination with the other limitations presented in claim 7 and “a sensor positioned adjacent the first set and second set of elements, the sensor configured to measure a gap between the first set of elements and the second set of elements” (referring to claim 12) in combination with the other limitations presented in claim 13.                                                     Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7. 	Ohlson (4,187,698) discloses a coupling for misaligned shafts. 	Wright (3,791,169) discloses a torsionally resilient shaft coupling.  	Mulheim (2,476,894) discloses a flexible coupling. 	Kikuchi et al. (2017/0036691) disclose a shaft coupling structure and electric power steering system. 	Atkins et al. (2019/0368954) disclose a system for monitoring characteristics of a load bearing rotating shaft. 	Saito (JP2020090983) discloses a torque limiter. 	Bulliot (GB1484082) discloses devices for connecting two co-axial shafts for rotation and in the axial direction. 	Beach et al. (ES2653849) discloses a witness orientation tool.8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/11/22